Citation Nr: 1210864	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-15 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased disability rating for adjustment disorder with depressed mood in excess of 50 percent. 

2.  Entitlement to service connection for a disorder manifested by right calf pain.

3.  Entitlement to service connection for a disorder manifested by left calf pain.

4.  Entitlement to an initial rating for instability of the right knee in excess of 10 percent.

5.  Entitlement to an initial rating for instability of the left knee in excess of 10 percent.

6.  Propriety of the reduction of the disability rating for right knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome from 30 percent to 10 percent.  

7.  Propriety of the reduction of the disability rating for left knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome from 30 percent to 10 percent.  

8.  Entitlement to an increased disability rating for right knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome in excess of 10 percent.

9.  Entitlement to an increased disability rating for left knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome in excess of 10 percent.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from November 2, 1992 to March 15, 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the RO in Portland, Oregon, which denied service connection for bilateral calf pain, and which denied increased ratings for right knee synovitis with symptomatic patellar chondromalacia and left knee patellofemoral joint syndrome with chronic synovitis.  This appeal also comes from an October 2010 rating decision of the RO in Portland, Oregon, which denied an increased rating for adjustment disorder with depressed mood (in excess of 30 percent), denied TDIU, reduced the disability ratings for right knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome from 30 percent to 10 percent, and reduced the disability rating for left knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome from 30 percent to 10 percent.  In addition, this appeal comes from a January 2011 rating decision which granted service connection for instability of the right and left knee and assigned 10 percent initial ratings for each.

As noted above, the October 2010 rating decision denied an increased rating for adjustment disorder with depressed mood in excess of 30 percent.  During the course of the appeal, the RO granted a higher rating of 50 percent and made the increased rating effective as of the date the claim for increase was received.  Inasmuch as higher ratings are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the increased rating does not resolve the appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that, although the Veteran requested a hearing regarding the proposal to reduce her knee ratings, she specifically withdrew the request through her representative in February 2012.  There are no other outstanding hearing requests of record.

The issues of entitlement to service connection for a right calf disorder, entitlement to service connection for a left calf disorder, entitlement to an initial rating for instability of the right knee in excess of 10 percent, entitlement to an initial rating for instability of the left knee in excess of 10 percent, the propriety of the reduction of the disability rating for right knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome from 30 percent to 10 percent, the propriety of the reduction of the disability rating for left knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome from 30 percent to 10 percent, entitlement to an increased disability rating for right knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome in excess of 10 percent, entitlement to an increased disability rating for left knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome in excess of 10 percent, and entitlement to TDIU are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate entitlement to an increased disability rating for adjustment disorder with depressed mood in excess of 50 percent has been accomplished.

2.  For the entire period of this appeal, the Veteran's service-connected psychiatric disability has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating higher than 50 percent for the service-connected psychiatric disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a March 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate an increased disability rating for her service-connected psychiatric disability, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's VA treatment records and the Veteran's written assertions regarding her disability, as well as written descriptions of her condition from friends and family members.

In December 2010, the RO received notice from the Social Security Administration (SSA) that the Veteran had applied for disability benefits.  A deferred rating decision in July 2011 reveals that action was being initiated to request records from SSA.  A notation by the RO in the appeal certification worksheet reveals that no additional records were available from SSA.  

In addition, the Veteran was afforded a VA examination to evaluate the current level of severity of the service-connected psychiatric disability.  The Board finds that this examination was adequate because it was performed by a medical professional based on an acknowledged review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the examination included findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Disability Ratings - Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the VA Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has reviewed all the evidence, lay and medical, in the Veteran's claims folder, especially in regard to the psychiatric symptoms and impairments that the Veteran is competent to report.  See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis of Increased Rating for Psychiatric Disability

In an April 2008 rating decision, the RO granted service connection for adjustment disorder with depressed mood and assigned a 30 percent initial rating under Diagnostic Code 9440-9434.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  See 38 C.F.R. § 4.27.  The claim for an increased rating that is currently on appeal was received at the RO on February 24, 2010.  In an October 2010 rating decision, the RO denied a disability rating in excess of 30 percent.  The Veteran appealed the denial.  During the pendency of the appeal, in an October 2011 rating decision, an increased 50 percent disability rating was granted under Diagnostic Code 9440-9434 (major depressive disorder), effective February 24, 2010.  

Diagnostic Code 9434 is included under the schedule of ratings for mental disorders, which rate in accordance with chronic adjustment disorder.  These schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.  

Pertinent to this appeal, a 50 percent rating is warranted if the service-connected disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

As noted above, the schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

After a review of all of the evidence in this case, the Board finds that the weight of the evidence demonstrates that the criteria for a 70 percent disability rating, or higher, are not met, and are not more nearly approximated than those for a 50 percent rating.  In so finding, the Board relies primarily on the report of a September 2010 VA examination, as well as on the reports of friends and family submitted on behalf of the Veteran.  The Board notes that the September 2010 VA examiner specifically determined that psychological testing with the Minnesota Multiphasic Personality Inventory (MMPI-2) shows that the Veteran over reports symptoms of her disorder, and her self reports of her symptoms are "less likely than not to be credible."  The examiner found that, although the Veteran's goal to become 100 percent service connected was acknowledged, and given her financial and living situation it only makes sense that she would seek some type of economic relief, her report of symptoms of emotional disorder was not credible.  While she has some clinical signs and symptoms of anxiety or depressive disorders, it is impossible to objectively verify those signs and symptoms.  Despite the examiner advising her not to exaggerate or minimize her symptoms but to report them candidly, she responded to the objective psychological testing in a biased fashion.  

The Board notes that the September 2010 VA examiner's opinion regarding credibility of the Veteran's report of symptoms is also consistent with the finding of a VA Staff Physician in April 2008.  That examiner determined the Veteran demonstrated an exaggerated pain response and exaggerated symptoms regarding her knees.  The September 2010 VA examiner is competent to interpret the results of psychiatric testing and to make a clinical finding of the Veteran's truthfulness based on those results.  The April 2008 VA Staff Physician is also competent to make a determination, based on testing and observation, that a particular individual is exaggerating symptoms.  Based on these findings, the Board finds that, while there is no question that the Veteran is competent to describe her symptoms and their severity and impact on her life, with respect to the Veteran's descriptions of her psychiatric symptoms, the Board attaches less probative weight to those descriptions than to the clinical evidence.  Regarding the descriptions submitted by the Veteran's family members, aside from attesting to the fact that she gets depressed, these accounts relate mainly to her lower extremity physical impairment.  

The Board also notes that, in addition to an acquired psychiatric disorder, the September 2010 VA examiner diagnosed a personality disorder.  The personality disorder is not service connected, and is subject to important restrictions regarding service connection.  Governing regulations provide that personality disorders are not diseases within the meaning of applicable legislation providing for payment of VA disability compensation benefits.  See 38 C.F.R. § 3.303(c), Part 4, § 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  See also 38 C.F.R. § 4.14 (2011) (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided).

The Board may compensate a veteran only for service-connected disability; however, the Board acknowledges that it is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   A crucial question to be determined in connection with this appeal, therefore, is whether any non service-connected pathology contributes to the Veteran's overall level of psychiatric/mental symptomatology and whether the evidence provides a sufficient basis for the Board to distinguish such symptoms.    

Here, the September 2010 VA examiner assessed that the Veteran's inability to maintain employment outside the home is most likely due to the broader context of her life-long style of relating, coping, behaving, thinking, and feeling; that is, her personality.  The examiner diagnosed a likely personality disorder, NOS, and found that this results in her limited or impoverished coping responses and inability to assume a more effective occupational role.  Thus the weight of the evidence in this case attributes the Veteran's occupational impairment primarily to non-service-connected factors.  See 38 C.F.R. § 4.14.

Regarding the specific criteria for a higher rating, the September 2010 VA examiner opined that, while the Veteran does demonstrate reduced reliability and productivity due to mental disorder symptoms, mental disorder signs and symptoms do not result in deficiencies in judgment, thinking, family relations, work, mood or school.  These finding are consistent with the currently assigned 50 percent rating, and do not support entitlement to any higher rating.

Regarding the examples listed under the criteria for a 70 percent rating, the Board finds that the Veteran's symptomatology is not like or similar to suicidal ideation.  While the Veteran has reported mild or very infrequent suicidal ideation, the September 2010 VA examiner found that there was no suicidal or homicidal ideation.  Based on the September 2010 VA examiner's finding that the Veteran's self reports of her symptoms are not credible, supported by the assessment of a VA Staff Physician in April 2008 that the Veteran exaggerated her symptoms, the Board finds that the Veteran's descriptions of her symptoms are not reliable, and the Board assigns greater probative weight to the finding of the September 2010 VA examiner that suicidal ideation is not present.  

The Board finds that the Veteran's symptomatology is not like or similar to
obsessional rituals which interfere with routine activities.  While the Veteran has described obsessive thoughts, she has not described obsessional rituals, and the September 2010 VA examiner found that she does not have obsessive/ritualistic behavior.  

The Board finds that the Veteran's symptomatology is not like or similar to
intermittently illogical, obscure, or irrelevant speech.  While the Veteran reported to the September 2010 VA examiner that she experiences speech difficulties of moderate intensity, and the examiner noted speech dysfluency in the early portions of the interview, these largely disappeared during the course of the examination, and the overall finding was that her speech was clear.  Again, to the extent of any conflict in the clinical findings and the Veteran's account, the clinical evidence is given more probative weight.  

The Board finds that the Veteran's symptomatology is not like or similar to
near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The September 2010 VA examination report indicates that the Veteran does have panic attacks and becomes uncomfortable in situations where there are more than several people present.  She withdraws to her car, home, or other safe location when she feels anxiety of this severity.  Thus, the September 2010 VA examiner related periods of anxiety to specific triggers and situations.  This is not consistent with "near-continuous" panic, but contemplates a situation where panic is not present when she is removed from those triggers and situations.

Regarding depression and mood, the Veteran reported to the September 2010 VA examiner that she experienced sadness, low energy, anhedonia, anxiety, worry, grief, and moodiness.  The September 2010 VA examiner found that the Veteran's mood was anxious, depressed, fearful, and dysphoric, and that she was intermittently tearful for brief periods; however, her affect was full.  The examiner noted that the Veteran was very constrained in expressing herself to others.  She complained of being depressed and sad over her current situation and her limitations.  While the evidence demonstrates depression and sadness, the criteria for the 50 percent rating contemplate disturbances of motivation and mood, and the Veteran's descriptions are consistent with that criterion.  The Veteran's descriptions of her mood do not suggest depression that affects her ability to function independently, appropriately and effectively, or symptomatology of similar type and degree.

The Board finds that the Veteran's symptomatology is not like or similar to
impaired impulse control (such as unprovoked irritability with periods of violence).  While the Veteran has described irritability, the September 2010 VA examiner found that the Veteran does not have inappropriate behavior, that her impulse control is good, and that there have been no episodes of violence.  The September 2010 VA examiner found that the Veteran was able to understand the outcome of her behavior.  

The Board finds that the Veteran's symptomatology is not like or similar to
spatial disorientation.  The Veteran has not described being spatially disoriented, and the September 2010 VA examiner found that orientation was intact to person, time, and place. 

The Board finds that the Veteran's symptomatology is not like or similar to
neglect of personal appearance and hygiene.  The Veteran has not identified any deficiencies with personal appearance or hygiene.  The September 2010 VA examiner found that the Veteran was able to maintain minimum personal hygiene.  

The Board finds that the Veteran's symptomatology is not like or similar to difficulty in adapting to stressful circumstances (including work or a work-like setting) or an inability to establish and maintain effective relationships.  As discussed above, the September 2010 VA examiner found that the Veteran's personality disorder results in her limited or impoverished coping responses and inability to assume a more effective occupational role.  Regarding activities of daily living, the examiner reported problems with tasks such as household chores, shopping, sports, exercise, recreational activities, driving and traveling; however, it is unclear whether these problems are associated with her psychiatric disability or her physical disorders.  Most notably, the examiner noted that the Veteran is unable to mow her lawn, shovel snow from her sidewalks, or do more than basic tasks around the house.  It does not appear that such impairment is related to her psychiatric disorder; and if so, the examiner did not explain how it is related.  While the Board acknowledges that the Veteran's depression has resulted in some social impairment, the weight of the evidence is against a finding of an inability to establish and maintain effective relationships.  The Veteran's descriptions of social withdrawal, irritability and anxiety around crowds are more consistent with a difficulty in establishing and maintaining effective relationships, which is contemplated under the 50 percent criteria.  The Veteran has not explained, and the evidence overall does not demonstrate, the "inability" to establish and maintain effective relationships, as contemplated for a 70 percent rating.  

The Board also notes that the September 2010 VA examiner assigned a GAF score of 70 over the prior two years, but found that this was speculative and conservative due to the invalidity and low credibility of the Veteran's self-report.  A GAF score of 70 is consistent with some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Based on the examiner's reluctance to endorse this score, the Board assigns it reduced probative weight.  

In summation of the Board's findings, the Veteran's descriptions of her symptoms, while competent evidence, are not credible in light of specific findings in the clinical evidence that she exaggerates her symptoms and is not a reliable historian.  The Veteran has also been diagnosed with a personality disorder, and her symptoms of occupational impairment have been largely attributed to the non-service-connected personality disorder.  Regarding the remaining criteria for a higher rating, the Veteran has been found not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  For these reasons, the Board finds that the weight of the credible evidence is against a finding of a disability rating in excess of 50 percent for the service-connected psychiatric disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected psychiatric disability.  All the Veteran's psychiatric symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130, are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria under Diagnostic Code 9434 specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, anxiety, chronic sleep impairment, and mild memory loss are specifically included in the rating schedule, and the assigned 50 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected psychiatric disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

ORDER

An increased disability rating for adjustment disorder with depressed mood in excess of 50 percent is denied. 


REMAND

In an October 2010 rating decision, the RO reduced the disability ratings assigned for right and left knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome from 30 percent to 10 percent.  The Veteran disagreed with the reduction decision in November 2010; however, the RO has not issued a Statement of the Case regarding the rating reductions, but issued a Supplemental Statement of the Case in April 2011 addressing the already appealed disability ratings for those disabilities.  

A rating reduction is a separate and distinct issue from the disability rating and is governed by its own regulatory provisions.  See generally 38 C.F.R. §§ 3.105(e), 3.344 (2011).  The Veteran is entitled to a Statement of the Case addressing the issue of whether the reductions were properly effected.  See 38 C.F.R. § 20.200 (2011).  

Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a Statement of the Case be issued.  See 38 C.F.R. §19.9(c) (2011); Manlincon v. West, 12 Vet. App. 238 (1999).

As the increased rating claims for right and left knee disabilities are contingent on a decision regarding the propriety of the reductions of those disability ratings, as is the issue of TDIU entitlement, those claims are considered inextricably intertwined with the rating reduction issues.  Therefore, adjudication of those issues must be deferred pending development action on the rating reduction issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Regarding service connection for a disorder of the calves, it is unclear what the Veteran's contention is with regard to causation.  The claim appears to have arisen based on April 2005 written argument from the Veteran in which she noted that she has stabbing pain in the knees and calves.  She did not describe any relationship to service or to a service-connected disability.  The Veteran was afforded a VA joints examination in August 2005 at which time she was diagnosed with chronic muscular strain in the calves.  She was also diagnosed with fibromyalgia.  The examiner opined that her orthopedic symptoms are "probably worsened" by her chronic tension and/or depression."  The examiner did not provide an opinion regarding a relationship between the chronic muscular strain and the service-connected knee disabilities.  In the January 2006 rating decision, the RO addressed only service connection on a direct basis and did not address secondary service connection or service connection for aggravation of chronic muscular strain.  In the April 2008 Statement of the Case/Decision Review Officer opinion, the question of secondary service connection was addressed, but it was simply noted that neither muscular strain nor fibromyalgia has been medically linked to the left and right knee conditions.  Setting aside the question of a relationship to depression, suggested by the August 2005 examiner, the fact that no opinion was provided regarding a nexus to the bilateral knee disability does not absolve VA from requesting and obtaining such an opinion.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to another service-connected disability, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service or a service-connected disability.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the current diagnosis of chronic calf muscle strains, and the competent evidence suggesting a relationship either to the service-connected depression or to the service-connected knee disabilities, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current right and/or left calf disorders are causally related to service or to a service-connected disability, or whether aggravation of the right and/or left calf disorders is related to a service-connected disability.  

Accordingly, the issues of service connection for a right calf disorder, service connection for a left calf disorder, an initial rating for instability of the right knee in excess of 10 percent, an initial rating for instability of the left knee in excess of 10 percent, the propriety of the reduction of the disability rating for right knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome from 30 percent to 10 percent, the propriety of the reduction of the disability rating for left knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome from 30 percent to 10 percent, an increased disability rating for right knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome in excess of 10 percent, an increased disability rating for left knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome in excess of 10 percent, and TDIU, are REMANDED for the following action:

1.  Issue a Statement of the Case pertaining to the issues of the propriety of the reduction of the disability rating for right knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome from 30 percent to 10 percent, and the propriety of the reduction of the disability rating for left knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome from 30 percent to 10 percent.  In connection therewith, provide the Veteran with appropriate notice of appellate rights.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her right and left calf disorders.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of right and left calf pain and the diagnosis of chronic muscular strain.

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that either or both calf disorders are causally or etiologically related to service or to a service-connected disability.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of service connection for a right calf disorder, service connection for a left calf disorder, an initial rating for instability of the right knee in excess of 10 percent, an initial rating for instability of the left knee in excess of 10 percent, an increased disability rating for right knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome in excess of 10 percent, an increased disability rating for left knee posttraumatic degenerative arthritis with patellar chondromalacia and history of synovitis with patellofemoral joint syndrome in excess of 10 percent, and TDIU should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


